Citation Nr: 0802732	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence.  

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for pain, weakness, and 
edema to the ankles.

4.  Entitlement to service connection for extensive tooth 
decay.

5.  Entitlement to service connection for arthritis and 
weakness to the hands.

6.  Entitlement to a compensable rating for the residuals of 
a partial thyroidectomy.

7.  Entitlement to a compensable rating for bilateral plantar 
dermatosis.

8.  Entitlement to a compensable rating for the plantar 
fasciitis with pes planus and degenerative joint disease of 
the left great toe.

9.  Entitlement to a compensable rating for thoracic outlet 
syndrome.
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  VA records show the veteran is 
living in Germany and that her case is presently under the 
jurisdiction of the Pittsburgh, Pennsylvania, VARO.

The issues of entitlement to service connection for arthritis 
and weakness to the hands and entitlement to compensable 
ratings for the residuals of a partial thyroidectomy, 
bilateral plantar dermatosis, plantar fasciitis with pes 
planus and degenerative joint disease of the left great toe, 
and thoracic outlet syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A urinary stress incontinence disorder was manifest 
during service and is shown to have continued after service.

3.  The evidence of record does not demonstrate a present low 
back disability.

4.  The evidence of record does not demonstrate a present 
ankle disability.

5.  The evidence of record does not demonstrate a present 
dental disorder due to bone loss as a result of trauma or 
disease such as osteomyelitis.


CONCLUSIONS OF LAW

1.  Urinary stress incontinence was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  An ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

4.  The criteria for entitlement to service connection for a 
dental disability for VA compensation purposes have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.150 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by correspondence to the veteran as to her 
service connection claims apparently provided in March 2003.  
Although only a partial copy of the letter is included in the 
claims file, in the absence of contrary evidence it is 
presumed that the customary administrative procedures were 
followed and that the correspondence was sent to the veteran 
at her address of record with all appropriate attachments.  
The veteran is presumed to have been notified of VA's 
responsibilities in obtaining information to assist in 
completing her claims, of her duties in obtaining information 
and evidence to substantiate her claims were identified, and 
that she was requested to send in any evidence in her 
possession that would support her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Urinary Stress Incontinence

Service medical records show in January 2000 the veteran 
complained of urinary incontinence since 1991.  She stated 
she had problems when laughing, coughing, lifting, or 
exercising.  An examination revealed leakage with cough.  The 
diagnoses included unstable bladder.  Records show that in 
February 2000 she underwent surgery for urinary stress 
incontinence and cystocele.  A September 2000 report noted 
she complained of continued urinary stress incontinence with 
exertion.  

On VA examination in April 2003 the veteran reported her 
urinary stress incontinence was 80 percent better post 
pubovaginal sling surgery, but that she had occasional 
leakage on sneezing and coughing.  The examiner noted there 
was no evidence of any present cystocele or rectocele.  The 
diagnosis was occasional urinary stress incontinence.  

In statements in support of her claim the veteran stated she 
continued to have problems with urinary incontinence.  She 
reported she was dependent on having bathroom facilities 
nearby.  

Based upon the evidence of record, the Board finds a urinary 
stress incontinence disorder was manifest during service and 
is shown to have continued after service.  The April 2003 VA 
examiner found the veteran had occasional urinary stress 
incontinence.  The veteran's statements that her pubovaginal 
sling surgery only relieved 80 percent of her urinary stress 
incontinence is credible and is consistent with her service 
medical reports.  Therefore, entitlement to service 
connection for urinary stress incontinence is warranted.

Low Back and Ankle Disorders

Service medical records show the veteran was treated for a 
left ankle sprain in February 1982 and for a severe right 
ankle sprain in December 1985 a cast was applied.  Reports 
show a soft cast was removed in January 1986 and that an 
examination revealed minimal tenderness over the lateral 
malleolus without swelling, ecchymosis, or limitation of 
motion.  X-rays revealed no significant abnormality.  She 
sustained another left ankle sprain in June 1987.  Records 
dated in December 1999 show X-rays of the right hip revealed 
degenerative changes of the symphysis pubis that were 
suspicious for a stress type injury.  X-rays dated in June 
2002 revealed a less than five degree dextroscoliotic 
curvature of the thoracic spine which was considered to be of 
doubtful clinical significance.  In her February 2003 report 
of medical history she complained of recurrent back pain.  

On VA examination in April 2003 the veteran reported she 
began experiencing a catch in her right low back in 1995 
which was aggravated by sleeping the wrong way, bending, 
twisting, and lifting.  She also reported that her ankles 
rolled easily and that she experienced occasional edema.  
Examination revealed a full range of motion to the back with 
no evidence of paraspinal muscle spasms or trigger points on 
palpation.  X-rays of the lumbar spine were normal.  An 
examination of the ankles revealed no erythema, warmth, or 
edema.  There was full range of motion with no evidence of 
laxity or crepitus.  The examiner stated there was 
insufficient evidence to warrant a diagnosis of an acute or 
chronic low back or ankle disability.  

In statements in support of her claim the veteran stated she 
experienced low back pain which she attributed to her 
training and duties during active service.  She also stated 
that periodically her ankles would roll easily, swell, and 
become painful.  

Based upon the evidence of record, the Board finds a present 
low back or ankle disability has not been demonstrated.  
Although records show the veteran was treated for ankle 
sprains and complained of recurrent back pain in service, 
there is no evidence a chronic disability was manifest during 
service.  The April 2003 VA examiner's opinion as to these 
matters is persuasive.  The Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).

While the veteran may sincerely believe that she has present 
low back and ankle disabilities, she is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claims for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.

Dental Claim

Service medical records are negative for evidence of bone 
loss through trauma or disease such as osteomyelitis.  In 
statements in support of her claim the veteran stated she was 
experiencing bone loss in the front of her mouth due to tooth 
extractions.  VA records show that in the June 2003 rating 
decision service connection was granted for dental treatment 
purposes only.

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2007).  An associated note provides that these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis and not to the loss of the alveolar 
process as a result of periodontal disease.

Based upon the evidence of record, the Board finds a present 
dental disorder due to bone loss as a result of trauma or 
disease such as osteomyelitis has not been shown.  The 
veteran has not asserted that she has a present dental 
disability for which VA compensation may be awarded nor does 
the evidence demonstrate any such disability.  Service 
connection, however, has been established for treatment 
purposes and the veteran is advised to contact the Pittsburg 
VARO for assistance.  In the absence of a present disability 
for which VA compensation may be awarded, the veteran's 
present claim must be denied.




ORDER

Entitlement to service connection for urinary incontinence is 
granted.  

Entitlement to service connection for low back pain is 
denied.  

Entitlement to service connection for pain, weakness, and 
edema to the ankles is denied.

Entitlement to service connection for extensive tooth decay 
is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate her service connection 
claims by correspondence dated in March 2003, but that no 
specific notice was provided as to her increased rating 
claims.  In Dingess/Hartman, 19 Vet. App. 473, the Court also 
found that the VCAA notice requirements applied to all 
elements of a claim.  Therefore, appropriate action should be 
taken to ensure that adequate VCAA notice as to all elements 
of the remaining claims is provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Board notes that it has been over four years since the 
veteran's compensation examination and that current 
evaluations are required for adequate determinations of her 
service-connected disabilities.  The Board also notes that in 
August 2006 the veteran submitted additional evidence 
pertinent to the issues of entitlement to service connection 
for arthritis and weakness to the hands and entitlement to 
compensable ratings for the residuals of a partial 
thyroidectomy, bilateral plantar dermatosis, plantar 
fasciitis with pes planus and degenerative joint disease of 
the left great toe, and thoracic outlet syndrome.  As the 
veteran has not waived agency of original jurisdiction 
consideration of this evidence, these matters must be 
remanded for additional development.  38 C.F.R. § 20.1304(c) 
(2007).  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her remaining claims, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  

2.  The veteran should be scheduled for 
an appropriate VA examination(s) for 
opinions as to the nature and extent of 
her service-connected residuals of a 
partial thyroidectomy, bilateral plantar 
dermatosis, plantar fasciitis with pes 
planus and degenerative joint disease of 
the left great toe, and thoracic outlet 
syndrome.  

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


